DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-4 of the Remarks, filed 07/21/2022, with respect to rejections under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
A prior art reference, Thomas et al. (US 2016/0364492), discloses, in part, that a LIV message (i.e., content) may be transmitted from the content creation device to the viral social network over the communication network. The viral social network may then transmit the LIV message to additional users of the viral social network via the communication network according to a predetermined set of criteria (see at least paragraph [0015]). Thomas further discloses in paragraph [0016] that the predetermined set of criteria may comprise one or more elements selected to provide limits on a propagation rate of the LIV message to the additional users and a proximity range from the content creation device to which the LIV message is propagated. Thomas additionally discloses that the viral social network may propagate the LIV message over the communication network to a plurality of additional users associated with the viral social network according to appropriate factors, such as the sharing user’s ISR, a predetermined proximity range, a quality rating of the LIV message, and the like (see at least paragraphs [0027], [0028], and [0036]-[0038]).
On page 3 of the Remarks filed July 21, 2022, the Applicant submits that, with reference to paragraph [0040] of Applicant’s disclosure, “propagation rate” (or “velocity”) is a statistic or measure determined based on a collection of interarrival times of messages grouped according to content and, with reference to paragraph [0064] of Applicant’s disclosure, a propagation path is “the message’s route over the network.” The examiner submits that, with reference to paragraph [0040] of Applicant’s disclosure, “grouped according to content” means messages that pertain to one or more common topics, identified by topic modeling. 
In view of the Remarks filed July 21, 2022 and Applicant’s disclosure, the prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 8 and 14, the classification is based on content of the message and determined using a classification model constructed by analyzing prior message propagation rates and corresponding propagation paths that are each associated with one of a plurality of message content types;
selecting propagation rate and propagation control indicators based on the classification of the message determined using the classification model; and
embedding the propagation rate and propagation path control indicators in the message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/23/2022